



Exhibit 10.1






CONFIDENTIAL RELEASE AND TERMINATION AGREEMENT


This Confidential Release and Termination Agreement (“Agreement”) is entered
into by and between Robert Pons (“Mr. Pons”) and PTGi International Carrier
Services, Inc. (“Employer”), a wholly owned subsidiary of HC2 Holdings, Inc.
(“HC2”).
WHEREAS, Employer retained Mr. Pons as an employee which employment relationship
terminated without cause on January 5, 2017; and
WHEREAS, Mr. Pons and Employer desire to memorialize their agreement regarding
the terms of the termination of his employment relationship with Employer in
this Agreement.
NOW, THEREFORE, in consideration for the mutual promises contained in this
Agreement and for other good and valuable consideration, the adequacy and
receipt of which each party expressly acknowledges, Mr. Pons and Employer agree
as follows:
1. Employment Termination Date. Both parties acknowledge and agree that Mr.
Pons’s employment relationship with Employer ended effective January 5, 2017
(“Termination Date”) and that Employer has paid Mr. Pons all compensation, in
whatever form due to him through the Termination Date. Each party agrees that
the other party either has complied with or waives against the other party all
written notice requirements for termination of the employment relationship.
2,    Termination Payments.  Provided that Mr. Pons complies with the terms of
this Agreement and he signs, dates, and returns this Agreement to Employer no
later than April 4, 2017, without revoking it, Employer will pay to Mr. Pons and
his attorneys THREE HUNDRED THOUSAND ($300,000) DOLLARS as follows:
(A) TWO HUNDRED THIRTY THREE THOUSAND ($233,333) DOLLARS less applicable tax
withholdings, paid immediately after the revocation period in Paragraph 12 below
expires, paid directly to Mr. Pons in the same manner as Employer paid his
salary; and
(B) SIXTY SIX THOUSAND SIX HUNDRED SIXTY SEVEN ($66,667) DOLLARS payable by 1099
paid immediately by check after the revocation period in Paragraph 12 below
expires, to Mr. Pons’s attorneys, Sack & Sack, LLP (as directed by Mr. Pons and
in respect of his legal fees in connection with this Agreement).
3.    Total Payments and Benefits. The payments and benefits described in this
Agreement constitute the entirety of the monies and benefits that Employer,
their affiliates, and their respective related companies shall be required to
pay to Mr. Pons. Mr. Pons hereby expressly waives any right to any payment or
benefit not described in this Agreement based upon his status as a consultant,
former consultant, board member, employee, shareholder or any other relationship
to Employer, HC2 or any of their affiliates and their respective related
companies.


1

--------------------------------------------------------------------------------





4.    Return of Employer Property. Mr. Pons represents and warrants that he has
returned to Employer all of its property in his possession or under his control
including, but not limited to, all Employer credit cards, tapes, records,
manuals, files, keys, security cards, equipment, electronic devices, computers,
confidential and proprietary information, and all copies thereof.
5.    Confidential Information. Mr. Pons agrees that he will not, except to the
extent required by an order of a court having competent jurisdiction or under
subpoena from an appropriate government agency, in which event, Mr. Pons will
use his reasonable best efforts to consult with the Company prior to responding
to any such order or subpoena, use or disclose any confidential or proprietary
trade secrets, customer lists, drawings, designs, marketing plans, management
organization information (including, but not limited to, data and other
information relating to members of the Board or any of its affiliates, the
Company or any of its affiliates or to the management of the Company or any of
its affiliates), operating policies or manuals, business plans, financial
records or other financial, commercial, business or technical information (i)
relating to the Company or any of its affiliates; or (ii) that the Company or
any of its affiliates may have received belonging to customers or others who do
business with the Company or any of its affiliates (collectively, “Confidential
Information”) to any third Person unless such Confidential Information has been
previously disclosed to the public generally or is in the public domain (other
than by reason of Mr. Pons’ breach of this Paragraph 5). For the purposes of
this Agreement, “Person” shall mean any natural person, partnership, limited
liability company, association, corporation, company, trust, business trust,
governmental authority or other entity.
6.    Non-Disparagement. Mr. Pons agrees that he will neither, directly or
indirectly, engage in any conduct or make any statements disparaging or
criticizing in any way the Company, HC2 or any of their respective affiliates,
or any of their personnel nor, directly or indirectly, engage in any other
conduct or make any other statement that could be reasonably expected to impair
the goodwill of the Company, HC2 or any of their affiliates, the reputation of
the Company, HC2 or any of their affiliates, except to the extent required by
law, and then only after consultation with the Company to the extent possible,
or to enforce the terms of this Agreement. It is understood that by the parties
that the general release and the covenants in Paragraphs 5 and 6 hereof are
essential consideration for this Agreement and an award of damages may be made
for violation thereof. Any such award will not affect the enforceability of the
general release of all claims by Mr. Pons.
7.    General Release. Mr. Pons, on behalf of himself, his agents,
representatives, administrators, receivers, trustees, estates, spouse, heirs,
devisees, assignees, legal representative and attorneys agree to fully, finally,
and forever release and discharge Employer and HC2, and each and all of their
respective predecessors, successors, assigns, affiliates, and portfolio
companies (including affiliated and managed funds), and each of the foregoing’s
past, present, and future owners, members, partners, principals, fiduciaries,
trustees, directors, officers, agents, employees, attorneys, representatives,
shareholders and the predecessors, successors, and assigns (collectively
referred to as “the Released Parties”), from any and all claims, promises,
liabilities, debts, losses, damages, attorneys’ fees, causes of action, and
demands of any nature whatsoever in law or in equity, both known or unknown,
asserted or unasserted, foreseen or unforeseen, which Mr. Pons ever had or may
presently have against any of the Released Parties arising from the beginning of
time up to and including the date that he signs this Agreement including, but
not limited to, any and all claims related in any way to Mr. Pons’s retention or
cessation of his employment relationship with Employer or its affiliates
(including HC2). This release shall be construed as broadly as possible and
shall also extend to release each and all of the Released Parties, without
limitation, from any and all claims that could have been asserted by Mr. Pons or
on his behalf against any of the Released Parties in any federal, state, or
local court,


2

--------------------------------------------------------------------------------





commission, department, or agency, or under any common law theory or under any
contract, tort, employment, federal, state, or local law, regulation, ordinance,
or executive order including under the following employment laws as amended from
time to time: Title VII of the Civil Rights Act of 1964, the Civil Rights Act of
1991, the Civil Rights Act of 1866, the Americans with Disabilities Act, the Age
Discrimination in Employment Act (“ADEA”), the Older Workers Benefit Protection
Act (“OWBPA”), the Employee Retirement Income Security Act, the Family and
Medical Leave Act, the Fair Labor Standards Act, the New York Human Rights Law,
the New York City Human Rights Law, and the Illinois Human Rights Act. Mr. Pons
represents and warrants that he has not filed or initiated any legal proceeding
against any of the Released Parties and that no such legal proceeding has been
filed or initiated on his behalf. Notwithstanding the above, this General
Release does not apply to any claim that cannot be waived under applicable
law.    
8.    Rights Reserved. Nothing in this Agreement shall prohibit or restrict Mr.
Pons from responding to any inquiry, or otherwise communicating with, any
federal, state or local administrative or regulatory agency or authority,
including, but not limited to, the Securities and Exchange Commission, the Equal
Employment Opportunity Commission (“EEOC”) or the National Labor Relations
Board, if applicable to his employment, about this Agreement or its underlying
facts and circumstances or filing a charge with or participating in an
investigation conducted by any governmental agency or authority; however, this
Agreement does prevent Mr. Pons, to the maximum extent permitted by law, from
obtaining any monetary or other personal relief for any of the claims he has
released in this Agreement. This Agreement shall not affect Mr. Pons’ rights
under the OWBPA (if applicable to Mr. Pons) to have a judicial determination of
the validity of this Agreement and does not purport to limit any right Mr. Pons
may have to file a charge under the ADEA or other civil rights statute or to
participate in an investigation or proceeding conducted by the EEOC or other
investigative agency. This Agreement does, however, waive and release any right
to recover damages under the ADEA or other civil rights statute.
9.    Communication with Employer Investors. Mr. Pons agrees not to knowingly
contact any investor in Employer. Should any such investor contact Mr. Pons, he
agrees to refrain from communicating with that investor and will immediately
communicate to Employer’s General Counsel, Paul Robinson, the circumstances of
the investor contact.
10.    Confidential Agreement. The terms of this Agreement are confidential.
Accordingly, Mr. Pons agrees not to disclose the terms of this Agreement to
anyone other than to his spouse, attorneys, and accountants, except as required
by law. Should Mr. Pons disclose the terms of this Agreement to any of those
individuals, he shall ensure that those individuals abide by the nondisclosure
provisions of this Paragraph. Should Mr. Pons be required by law to disclose any
term of this Agreement, he agrees to give Employer prompt notice of the
circumstances so that Employer has an opportunity to challenge such disclosure
in court.
11.    Entire Agreement. This Agreement shall constitute the entire agreement
and understanding of Mr. Pons and Employer with regard to the matters described
herein, and supersede any and all prior and/or contemporaneous agreements and
understandings, oral or written, between Mr. Pons and Employer.
12.    Review and Revocation Periods. Mr. Pons acknowledges that (i) he has had
sufficient time to review and understand the terms and effect of this Agreement,
(ii) he understands the terms and effect of this Agreement, (iii) he may take up
to twenty-one days to consider whether to execute this Agreement, (iv) he has
been advised to consult with an attorney prior to executing this Agreement, and


3

--------------------------------------------------------------------------------





(v) he knowingly and voluntarily executes this Agreement intending to be bound
by its terms. Mr. Pons understands that he may revoke this Agreement within
seven days from the date of his signing this Agreement upon providing written
notice of such revocation to Paul Robinson at probinson@chc2.com and 450 Park
Avenue, New York, New York 10022. If Mr. Pons does not revoke this Agreement
within that seven-day period, this Agreement will become effective on the eighth
day following the date of his signing this Agreement and he shall have no
further right to revoke this Agreement.
13.    No Admission of Liability. Mr. Pons agrees that neither this Agreement
nor the furnishing of the consideration for the general release as set forth in
this Agreement will be deemed or construed at any time for any purpose as an
admission by the Released Parties of any liability or unlawful conduct of any
kind.
14.    Binding Effect; Assignment. This Agreement will inure to the benefit of
and be binding on the Company and its respective successors and permitted
assigns. This Agreement will also be binding on and inure to the benefit of Mr.
Pons and his heirs, executors, administrators, successors and legal
representatives. This Agreement will not be assignable by any party hereto
without the prior written consent of the other parties hereto, provided that the
Company may assign this Agreement to any successor to the Company without prior
written approval of Mr. Pons.
15.    Counterparts. This Agreement may be executed in counterparts, each of
which taken together shall constitute one and the same instrument. Facsimile or
electronic transmission of an executed counterpart of this Agreement shall be
deemed to constitute due and sufficient delivery of such counterpart, and such
signatures shall be deemed original signatures for purposes of enforcement and
construction of this Agreement.
16.    Governing Law. This Agreement shall be governed in all respects by the
laws of the State of New York, without regard to conflicts of laws provisions
thereof.


4

--------------------------------------------------------------------------------





MR. PONS AND EMPLOYER EACH EXPRESSLY AFFIRMS THAT EACH HAS READ THIS AGREEMENT,
EACH UNDERSTANDS ITS TERMS, AND EACH INTENDS TO BE BOUND THEREBY.




ROBERT Pons             EMPLOYER










/s/ Robert M. Pons                By: /s/ Craig Denson                    
President and Chief Executive Officer




Dated: April 3 , 2017            Dated: April 4 , 2017










5